DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given by Lehua Wang on May 27, 2022.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A computer system, comprising:
a memory configured to store at least instructions of routines of a predefined set of domains, wherein the routines in the computer system are classified into the domains of the predefined set; and
a processor coupled with the memory, the processor comprising: 
a memory management unit configured to store entries to perform address translation using a first base of address translation table; and 
a virtual machine register configured, independent of the memory management unit, to store an identifier of a virtual machine for which the processor is currently executing instructions in a current domain in the set of domains; 
wherein the processor configured to
combine a second base of address translation table selected from a plurality of candidates for the current domain[[;]] and the identifier of the virtual machine stored in the virtual machine register, to determine the first base[[d]] of address translation table; 
translate, by the memory management unit, a virtual memory address to a physical memory address using the first base of address table; and
implement resource restriction, based on the identifier of the virtual machine and an identification of the current domain, to at least confine an operating system executed on the virtual machine to a portion of the memory provisioned to the virtual machine.
2.	(Original) The computer system of claim 1, wherein the predefined set of domains comprises at least one of a domain for hypervisor, a domain for operating system, or a domain for application, or any combination thereof; and wherein the domains have no predefined levels of trust.
3.	(Canceled) 
4.	(Currently Amended) The computer system of claim [[3]]1, wherein the processor is configured to look up an address translation table using the identifier stored in the virtual machine register.
5.	(Currently Amended) The computer system of claim [[3]]1, wherein the processor is configured to generate an index based at least in part on the identifier stored in the virtual machine register and retrieve an entry from an address translation table using the index to convert a virtual address to a physical address.
6.	(Original) The computer system of claim 5, wherein the processor is configured to combine a portion of the virtual address and the identifier stored in the virtual machine register to generate the index.
7.	(Original) The computer system of claim 6, wherein the processor is configured to hash a combination of the portion of the virtual address and the identifier to generate the index.
8.	(Original) The computer system of claim 7, wherein the portion of the virtual address includes an object identifier specified in the virtual address.
9.	(Original) The computer system of claim 2, wherein the processor is configured to convert pseudo-physical addresses used in the virtual machine to physical addresses in the memory based on the identifier stored in the virtual machine register.
10.	(Original) The computer system of claim 9, wherein the processor is configured to convert a page table entry mapping a virtual memory page to a pseudo-physical memory page in the virtual machine to a page table entry mapping the virtual memory page to a physical memory page in the memory.
11.	(Currently Amended) A method, comprising:
storing in a memory at least instructions of routines of a predefined set of domains, wherein the routines in the memory are classified into the domains of the predefined set;
providing in a processor coupled with the memory: 
a memory management unit configured to store entries to perform address translation using a first base of address translation table; and 
a virtual machine register;
storing in the virtual machine register an identifier of a virtual machine for which the processor is currently executing instructions in a current domain among the predefined set of domains; 
combining a second base of address translation table selected from a plurality of candidates for the current domain, and the identifier of the virtual machine stored in the virtual machine register, to determine [[a]] the first base[[d]] of address translation table; [[and]]
translating a virtual memory address to a physical memory address using the first base of address translation table; and
implementing resource restriction, based on the identifier of the virtual machine and an identification of the current domain, to at least confine an operating system executed on the virtual machine to a portion of the memory provisioned to the virtual machine.
12.	(Canceled) 
13.	(Currently Amended) The method of claim 11[[2]], wherein the implementing of the resource restrictions comprises:
converting a page table entry mapping a virtual memory page to a pseudo-physical memory page in the virtual machine to a page table entry mapping the virtual memory page to a physical memory page in the memory.
14.	(Original) The method of claim 13, wherein the translating of the virtual memory address to the physical memory address comprises:
identifying a page table using an index generated at least in part from the identifier stored in the virtual machine register.
15.	(Original) The method of claim 14, further comprising:
generating the index by hashing a combination of the identifier stored in the virtual machine register and at least a portion of the virtual memory address.
16.	(Currently Amended) A computer processor, comprising:
at least one execution unit configured to execute instructions of a predefined set of domains, wherein instructions of routines are classified into the domains of the predefined set; 
a memory management unit configured to store entries to perform address translation using a first base of address translation table; and
a virtual machine register configured to store an identifier of a virtual machine for which the computer processor is currently executing instructions in a current domain in the set of domains;
wherein the computer processor is configured to: 
combine a second base of address translation table selected from a plurality of candidates for the current domain, and the identifier of the virtual machine stored in the virtual machine register, to determine the first base[[d]] of address translation table;
translate, by the memory management unit, a virtual memory address to a physical memory address using the first base of address translation table; and
implement resource restriction, based on the identifier of the virtual machine and an identification of the current domain, to at least confine an operating system executed on the virtual machine to a portion of the memory provisioned to the virtual machine.
17-18.	(Canceled) 
19.	(Currently Amended) The computer processor of claim 16[[8]], wherein the memory management unit is configured to hash a combination of the identifier stored in the virtual machine register and at least a portion of the virtual memory address to generate an index and apply the index to locate a page table entry for converting the virtual memory address to the physical memory address.
20.	(Original) The computer processor of claim 19, further configured to convert a page table entry mapping a virtual memory page to a pseudo-physical memory page in the virtual machine to a page table entry mapping the virtual memory page to a physical memory page.


Allowable Subject Matter
Claims 1-2, 4-11, 13-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of virtual address translating. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Kondoh (United States Patent Application 2008/0086729) in view of Bouvier (United States Patent Application 2010/0235598).
	Kondoh teaches a system for managing access to resources using a memory management unit to translate virtual addresses into physical addresses. ([0071], The translation look-aside buffer (TLB) holds address translation settings for translating a virtual address, which is an address for access issued by the execution section (EXEC), into a physical address; and [0072], In address translation by MMU 105, hit judgments with respect to a virtual address generated by an executed instruction, a value of the XVSVMID.VMID register described above, and a value of an address space identifier (ASID) set by MMU 105 are performed for each entry using the VMID field, the VPN field, ASID field, and V field of an address array and the SZ field of a data array of the translation look-aside buffer (TLB)). Bouvier also teaches a method for managing access to resources using a memory management unit to translate virtual addresses into physical addresses. ([0022], domain mapping unit (DMU) has an interface to accept the memory access message from the processor. The DMU uses the domain ID to access a permission list, cross-reference the domain ID to a domain including addresses in physical memory, and grant the processor access to the address in response to the address being located in the domain. The DMU fails to grant access to the address if the permission list does not locate the address in a domain cross-referenced to the domain ID; and [0042], The MMU normally translates virtual page numbers to physical page numbers via an associative cache called a Translation Lookaside Buffer (TLB), which is also referred to as page table map 404.  The data found in such a data structure is typically called a page table entry (PTEs), and the data structure itself is typically called a page table.  The physical page number is typically combined with the page offset to give the complete physical address). The improvement includes: 
	wherein the processor configured to
combine a second base of address translation table selected from a plurality of candidates for the current domain[[;]] and the identifier of the virtual machine stored in the virtual machine register, to determine the first base[[d]] of address translation table; 
translate, by the memory management unit, a virtual memory address to a physical memory address using the first base of address table; and
		implement resource restriction, based on the identifier of the virtual machine and an identification of the 				current domain, to at least confine an operating system executed on the virtual machine to a portion 			of the memory provisioned to the virtual machine

	The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199